            Case 1:18-cv-07273-LGS Document 52 Filed 09/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------------ X
                                                              :
 JOSE JIMENEZ,                                                :
                                              Plaintiff,      :
                                                              :      18 Civ. 7273 (LGS)
                            -against-                         :
                                                              :           ORDER
 THE CITY OF NEW YORK,                                        :
                                              Defendant. :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, the March 31, 2020, Case Management Plan (Dkt. No. 43) set the pre-

motion conference for dispositive motions on September 29, 2020, at 10:40 a.m.

          WHEREAS, per Individual Rule III.A.1, the parties were required to submit any pre-

motion letters by September 15, 2020, two weeks prior to that conference.

          WHEREAS, neither party has submitted a pre-motion letter.

          WHEREAS, this action is trial-ready. It is hereby

          ORDERED that the September 29, 2020, pre-motion conference is cancelled. It is

further

          ORDERED that by September 23, 2020, the parties shall submit a joint letter providing

their best estimate of the length of trial in this case. It is further

          ORDERED that this action will be placed in second place on the Court’s January, 2021,

trial calendar; the jury trial will begin on January 4, 2021, at 9:45 a.m., or the Court’s first

available date thereafter. It is further

          ORDERED that the parties shall be ready to proceed on 24 hours’ notice on or after

January 4, 2021. It is further
          Case 1:18-cv-07273-LGS Document 52 Filed 09/17/20 Page 2 of 2




       ORDERED that in accordance with and as further provided in Individual Rule IV.B:

       (1) Any motions in limine shall be filed by November 10, 2020. Responses to the

           motions shall be filed by December 1, 2020. No reply shall be filed. The parties

           shall follow the Court’s Individual Rules regarding such motions.

       (2) Joint requests to charge, voir dire, the verdict form and any memorandum of law, as

           provided in the Court’s Individual Rules, shall be filed by December 1, 2020.

       (3) The final pretrial order shall be filed by December 7, 2020. It is further

       ORDERED that Defendant is encouraged to confer with Plaintiff to prepare and file the

joint submissions mandated in this Order, but shall in any event prepare and file those

submissions if Plaintiff chooses not to cooperate.

The parties are encouraged to:

   (1) Contact Courtroom Deputy James Street at (212) 805-4553 closer to the trial date if they

       wish to know where they stand on this list.

   (2) Confer and consent to a trial before a Magistrate Judge (per the form available at

       https://www.nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf) if they wish to have

       a trial date certain or if they wish a different trial date. The parties may request a

       different Magistrate Judge (to be randomly selected) to oversee trial from the Magistrate

       Judge who oversees settlement discussions.

The parties will be referred to settlement discussions before the assigned Magistrate Judge via

separate order. The final pretrial conference will be scheduled closer to the trial date. The Clerk

of Court is respectfully directed to mail a copy of this Order to pro se Plaintiff.

Dated: September 17, 2020
       New York, New York




                                                  2
